 8:19-cv-00172-RGK-PRSE Doc # 25 Filed: 08/13/20 Page 1 of 2 - Page ID # 176




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DEVIN E. ANDERSON,

                   Petitioner,                             8:19CV172

      vs.
                                               MEMORANDUM AND ORDER
ASHLEY SACRISTE,

                   Respondent.


      This matter is before the court on Respondent’s Motion for Permission to
Seal Partial Designation of State Court Records (filing 21) and Motion for
Permission to Restrict Brief in Support of Motion for Summary Judgment (filing
23). Respondent asks this court to enter an order pursuant to NECivR 7.5(a)(i) and
NECivR 5.3(c)(1) permitting Respondent to file the Partial Designation of State
Court Records under seal because such records consist of confidential documents
and to restrict Respondent’s brief in support of her summary judgment motion
because it substantively cites to and directly references the confidential content in
the Partial Designation. Upon consideration,

      IT IS ORDERED that:

      1.     Respondent’s Motion for Permission to Seal Partial Designation of
State Court Records (filing 21) is granted.

     2.     Respondent’s Motion for Permission to Restrict Brief in Support of
Motion for Summary Judgment (filing 23) is granted.
8:19-cv-00172-RGK-PRSE Doc # 25 Filed: 08/13/20 Page 2 of 2 - Page ID # 177




    Dated this 13th day of August, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge




                                     2
